

116 HR 4483 IH: Localizing Authority of Management Plans Act of 2019
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4483IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Endangered Species Act of 1973 to increase State and local involvement in management
			 plans.
	
 1.Short titleThis Act may be cited as the Localizing Authority of Management Plans Act of 2019 or the LAMP Act of 2019. 2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the reference shall be considered to be made to a provision of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 3.Voluntary cooperative management agreementsSection 6 (16 U.S.C. 1535) is amended by striking so much as precedes subsection (c) and inserting the following:
			
				6.Cooperation with non-Federal persons
 (a)GenerallyIn carrying out the program authorized by this Act, the Secretary shall cooperate to the maximum extent practicable with the States and other non-Federal persons. Such cooperation shall include consultation with the States and non-Federal persons concerned before acquiring any land or water, or interest therein, for the purpose of conserving any endangered species or threatened species.
					(b)Cooperative management agreements
 (1)In generalThe Secretary may enter into a cooperative management agreement with any State or group of States, political subdivision of a State, Indian Tribe, local government, or non-Federal person—
 (A)for the management of a species or group of species listed as endangered species or threatened species under section 4, a species or group of species proposed to be listed under section 4, or species or group of species that are candidates for listing; or
 (B)for the management or acquisition of an area that provides habitat for a species. (2)Scope of cooperative management agreements (A)A cooperative management agreement entered into under this subsection—
 (i)may provide for the management of a species or group of species on both public and private lands and waters that are under the authority, control, or ownership of a State or group of States, political subdivision of a State, Indian Tribe, local government, or non-Federal person and that are affected by a listing determination, proposed determination, or proposed candidacy for determination; and
 (ii)may include the acquisition or management of land as habitat for species. (B)A cooperative management agreement may not restrict private or non-Federal property unless written consent to such restrictions by the non-Federal owner is given either to the Secretary or the State, political subdivision, local government, or non-Federal person who is a party to the agreement.
 (C)The Secretary may grant to a party to an agreement the authority to undertake programs to enhance the population or habitat of a species on federally owned lands, except that such authority shall not otherwise conflict with other uses of such land that are approved by the Secretary or authorized by the Congress.
 (D)The Secretary is authorized, in conjunction with entering into and as a part of any agreement under this section, to provide funds to carry out the agreement to a non-Federal person, as provided in paragraph (11).
 (3)NotificationNot later than 30 days after submission of a request to enter into a cooperative management agreement, the party submitting the request shall provide notice of the request to any non-Federal person or Federal power marketing administration that would be subject to the proposed cooperative management agreement.
						(4)Development of proposed agreement
 (A)The requesting party shall develop and submit to the Secretary a proposed cooperative management agreement.
 (B)The Secretary shall— (i)publish in the Federal Register—
 (I)a notice of availability of any proposed cooperative management agreement; and (II)a request for submission within 30 days after the date of publication of the notice, of public comment on such proposed agreement; and
 (ii)shall hold a public hearing on such a proposed agreement in the county in which the proposed agreement would be in effect, if requested by a non-Federal person that would be subject to the proposed agreement and that resides in such county.
								(5)Approval of agreement
 (A)Not later than 120 days after the submission of a proposed cooperative management agreement under paragraph (4), the Secretary shall determine whether the proposed agreement is in accordance with this subsection and will promote the conservation of the species to which the proposed agreement applies.
 (B)The Secretary shall approve and enter into a proposed cooperative management agreement, if the Secretary finds that—
 (i)the requesting party has sufficient authority under law to implement and carry out the terms of the agreement;
 (ii)the agreement defines an area that serves as habitat for the species or group of species to which the agreement applies;
 (iii)the agreement adequately provides for the administration and management of the identified management area;
 (iv)the agreement promotes the conservation of the species to which the agreement applies by committing Federal or non-Federal efforts to the conservation;
 (v)the term of the agreement is of sufficient duration to accomplish the provisions of the agreement; and
 (vi)the agreement is adequately funded to carry out the agreement. (C)No later than 30 days after entering into a cooperative management agreement, the Secretary shall publish in the Federal Register a notice of availability of the terms of such agreement and the response of the Secretary to all information received or presented with respect to the agreement pursuant to paragraph (4)(B).
 (6)Environmental assessmentsPreparation, approval, and entering into a cooperative management agreement under this subsection shall not be subject to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
 (7)No surprisesFor any species or area that is the subject of a cooperative management agreement under this subsection, a party to the agreement shall not be required—
 (A)to make any additional payment for any purpose, or to accept any additional restriction on any parcel of land available for development or land management under the agreement, without consent of the party; or
 (B)to undertake any other measure to minimize or mitigate impacts on the species in addition to measures required by the agreement as established.
 (8)Effect of listing of speciesA cooperative management agreement entered into under this subsection shall remain in effect and shall not be required to be amended if a species to which the agreement does not apply is determined to be an endangered species or threatened species under section 4.
 (9)Applicability of certain provisionsSections 5, 7, and 9 shall not apply to those activities of a party to a cooperative management agreement that are conducted in accordance with such agreement.
						(10)Violations of agreements
 (A)If the Secretary determines that a party to a cooperative management agreement is not administering or acting in accordance with the agreement, the Secretary shall notify the party.
 (B)If a party that is notified under subparagraph (A) fails to take appropriate corrective action within a period of time determined by the Secretary to be reasonable (not to exceed 90 days after the date of the notification)—
 (i)the Secretary shall rescind the entire cooperative management agreement or the applicability of the agreement to the party that is the subject of the notification; and
 (ii)beginning on the date of the rescission— (I)the entire agreement shall not be effective, or the agreement shall not be effective with respect to the party, whichever is appropriate; and
 (II)sections 5, 7, and 9 shall apply to activities of the party. (11)FACAConsultation with States pursuant to this section shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.)..
		4.Delegation of authority to States
 (a)In generalSection 6 (16 U.S.C. 1535) as amended by section 3 of this Act, is further amended by striking subsection (c) and all that follows through subsection (f) and inserting the following:
				
					(c)State authority To protect endangered species and threatened species
 (1)Delegation of authorityIn furtherance of the purposes of this Act, the Secretary may delegate to a State that establishes and maintains an adequate program for the conservation of endangered species and threatened species the authority under this Act with respect to species that are residents in the State. Within 120 days after the Secretary receives a certified copy of such a proposed State program, the Secretary shall make a determination whether such program will be adequate to provide protections to endangered species and threatened species in such State. In order for a State program to be determined to be an adequate program for the conservation of endangered species and threatened species, the Secretary must find that under the State program—
							(A)
 (i)State agency has authority to conserve resident species that are determined by the State agency or the Secretary to be endangered species or threatened species;
 (ii)the State agency has established acceptable conservation programs, consistent with the purposes and policies of this Act, for all resident species in the State that are determined by the Secretary to be endangered species or threatened species or for those species or taxonomic groups of species that the State proposes to cover under its program, and has furnished to the Secretary a copy of such plan and program together with all pertinent details and information requested by the Secretary;
 (iii)the State agency is authorized to conduct investigations to determine the status and requirements for survival of resident endangered species and threatened species;
 (iv)provision is made for public participation in designating resident species as endangered species or threatened species; and
 (v)the State agency has initiated or encouraged voluntary or incentive based programs to further the conservation objectives for the species; or
								(B)
 (i)the requirements set forth in clauses (iii) and (iv) of subparagraph (A) are complied with; and (ii)plans are included under which immediate attention will be given to those resident species that are determined by the Secretary or the State agency to be endangered species or threatened species and that the Secretary and the State agency agree are most urgently in need of conservation programs.
								(2)Contents of delegation agreement
 (A)Such delegation shall provide for— (i)the actions to be taken by the Secretary and the States;
 (ii)the benefits that are expected to be derived in connection with the conservation of endangered species or threatened species;
 (iii)the estimated cost of such actions; and (iv)the share of such costs to be borne by the Federal Government and by the States; except that—
 (I)the Federal share of such costs shall not exceed 75 percent of the estimated program cost stated in the agreement; and
 (II)the Federal share may be increased to 90 percent if two or more States having a common interest in one or more endangered species or threatened species, the conservation of which may be enhanced by cooperation of such States, enter jointly into an agreement with the Secretary.
 (3)Compliance with proceduresIn implementing this Act under authority delegated to a State by the Secretary, the State shall comply with all requirements, prohibitions, and procedures set forth by this Act.
 (4)Prohibitions not affectedA delegation to a State whose program is determined adequate under paragraph (1) shall not affect the applicability of prohibitions set forth in or authorized pursuant to section 4(d) or paragraph (1) or (2) of section 9(a) with respect to the taking of any resident endangered species or threatened species in the State.
						(d)Financial assistance
 (1)In generalThe Secretary may provide financial assistance to any State, through its respective State agency, that has entered into a cooperative management agreement under subsection (b) or received authority under a delegation under subsection (c) of this section to assist in development of programs for the conservation of endangered species and threatened species or to assist in monitoring the status of candidate species pursuant to subparagraph (C) of section 4(b)(3) and recovered species pursuant to section 4(f). The Secretary shall allocate among such States each annual appropriation under subsection (i) based on consideration of—
 (A)the international commitments of the United States to protect endangered species or threatened species;
 (B)the readiness of a State to proceed with a conservation program consistent with the objectives and purposes of this Act;
 (C)the number of endangered species and threatened species within a State; (D)the potential for restoring endangered species and threatened species within a State;
 (E)the relative urgency to initiate a program to restore and protect an endangered species or threatened species, in terms of survival of the species;
 (F)the importance of monitoring the status of candidate species within a State to prevent a significant risk to the well-being of any such species; and
 (G)the importance of monitoring the status of recovered species within a State to assure that such species do not return to the point at which the measures provided pursuant to this Act are again necessary.
 (2)Unobligated amountsSo much of the annual appropriation made under subsection (i) allocated for obligation to any State for any fiscal year as remains unobligated at the end thereof may be made available to that State until the end of the succeeding fiscal year. Any amount allocated to any State that is unobligated at the end of the period during which it is available for expenditure may be made available for expenditure by the Secretary in conducting programs under this section.
 (3)Advance of fundsThe Secretary may, in the Secretary’s discretion, and under such rules and regulations as the Secretary may prescribe, advance funds to the State for financing the United States pro rata share agreed upon in the cooperative agreement. For the purposes of this section, the non-Federal share may, in the discretion of the Secretary, be in the form of money or real property, the value of which shall be determined by the Secretary, whose decision shall be final.
 (e)Review of State programsAny action taken by the Secretary under this section shall be subject to his periodic review at intervals of no greater than 5 years.
 (f)Conflicts between Federal and State lawsAny State law or regulation that applies with respect to the importation or exportation of, or interstate or foreign commerce in, endangered species or threatened species is void to the extent that it may effectively—
 (1)permit what is prohibited by this Act or by any regulation that implements this Act; or (2)prohibit what is authorized pursuant to an exemption or permit provided for in this Act or in any regulation that implements this Act. This Act shall not otherwise be construed to void any State law or regulation that is intended to conserve migratory, resident, or introduced fish or wildlife, or to permit or prohibit sale of such fish or wildlife. Any State law or regulation respecting the taking of an endangered species or threatened species may be more restrictive than the exemptions or permits provided for in this Act or in any regulation that implements this Act..
 (b)Conforming amendmentSection 6(g)(2)(A) (16 U.S.C. 1535(g)(2)(A)) is amended to read as follows:  (A)to which the Secretary has delegated authority under subsection (c); or.
 5.FACASection 6 (16 U.S.C. 1535), as amended by sections 3 and 4 of this Act, is further amended by adding at the end the following:
			
 (j)FACAConsultation with States regarding this section shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.)..
		